          Case 1:19-cr-00809-WHP Document 58
                                          59 Filed 10/13/20
                                                   10/14/20 Page 1 of 2




UNIT.ED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA                                       :
                           Plaintiff,
                                                                : 1:-CR-00809-WHP
                             - v. -
                                                                :
 ANTHONY COLLIER
                            Defendant                           :
 -------------------------------------------------------------- X




                                   5HTXHVWto Adjourn Court Date


Defendant, ANTHONY COLLIER respectfully moves this &ourt to DGMRXUQ

WKH2FWREHUFRXUWGDWH.

   1. Mr. Collier has a scheduled conference set before Your Honor on October

        14, 2020 at 11:00am.

   2. Mr. Collier recently accepted a plea offer made by The Government and

        respectfully requests the matter be put over to October 28, 2020 for Mr.

        Collier to enter his plea.

   3. Defense Counsel consents to the exclusion of time from the October 14,

        2020 date to the date of the plea proceeding.

   4. The Government consents to this request.
          Case 1:19-cr-00809-WHP Document 58
                                          59 Filed 10/13/20
                                                   10/14/20 Page 2 of 2




      WHERFORE, Defendant respectfully requests Your Honor adjourn the October

      14, 2020 conference date to October 28, 2020 for Mr. Collier to enter a plea.



      cc: AUSA Andrew Rohrbach (ECF)
          AUSA Jonathan Rebold (ECF)

         'DWH2FWREHU
                                                      Respectfully,

                                                Lance A.
                                                      A Clarke,
                                                         Clarke Esq.
                                                                  Esq
Application granted. Conference adjourned
                                                Hamilton|Clarke, LLP
to October 29, 2020 at 11:00 a.m. Time excluded 48 Wall Street, Suite 1100
until October 29, 2020.                         New York, NY 10005
                                                T: 212-729-0952
                                                LC@HamiltonClarkeLLP.com




          October 14, 2020
